Order modified to the extent that the temporary injunction against the defendant shall be confined simply to the cutting off of the water supply of plaintiff and those similarly situated, pending the trial of the action, provided payment is made for said water supply at the rates in force on December 31, 1912, and all reasonable regulations of the defendant have been complied with. If plaintiff neglects to bring this action on for trial at the June Special Term for Trials in Westchester, then the defendant may apply at Special Term for the vacation of the injunction order or the giving of such further security by the plaintiff as it may feel advised. Jenks, P. J., Carr, Rich, Stapleton and Putnam, JJ., concurred. Order to be settled before Mr. Justice Carr.